IN THE SUPREME COURT OF IOWA

                                  No. 20–1323

              Submitted January 20, 2022—Filed June 24, 2022


SITE A LANDOWNERS,

      Appellant,

vs.

SOUTH CENTRAL REGIONAL AIRPORT AGENCY, CITY OF PELLA, and
CITY OF OSKALOOSA,

      Appellees,

and

MAHASKA COUNTY,

      Appellant.

______________________________

CITY OF PELLA and CITY OF OSKALOOSA,

      Appellees/Cross-Appellants,

vs.

MAHASKA COUNTY,

      Appellant/Cross-Appellee.


      Appeals from the Iowa District Courts for Mahaska and Washington

Counties, Crystal S. Cronk and Shawn Showers, Judges.
                                        2


      County appeals from an adverse grant of summary judgment in favor of

two cities regarding the validity of an agreement between the cities and county

to establish a regional airport authority; landowners at the site of the proposed

airport appeal the district court’s determination they lacked standing to

challenge the agreement. REVERSED AND REMANDED.



      McDonald, J., delivered the opinion of the court, in which all participating

justices joined. Appel, J., filed a concurrence. Mansfield and McDermott, JJ.,

took no part in the consideration or decision of the case.



      Tyler M. Smith (argued) of Smith Law Firm, PLC, Altoona, for appellant

Site A Landowners.



      Michael R. Reck (argued), Charles F. Becker, Kelsey J. Knowles, and

Joseph H. Lubben of Belin McCormick, P.C., Des Moines, for appellant/cross-

appellee Mahaska County.



      Mark Weinhardt (argued) of the Weinhardt Law Firm, Des Moines, and

Jason C. Palmer and Benjamin R. Erickson (until withdrawal) of Bradshaw,

Fowler, Proctor & Fairgrave, P.C., Des Moines, for appellees/cross-appellants

City of Pella and City of Oskaloosa.
                                    3


     Amy Beattie of Brick Gentry P.C., West Des Moines, and David T. Bower

of Nyemaster Goode, P.C., Des Moines, for appellee South Central Regional

Airport Agency.
                                        4


McDONALD, Justice.

      Two cities and a county signed an agreement to jointly create an airport

authority that would build and operate a new regional airport. Landowners at

the site of the proposed airport objected to the plan, and a newly-elected slate of

county supervisors opposed to the project sought to extricate the county from

the airport authority. The cities filed suit to enforce the county’s obligations

under the airport authority agreement. The landowners filed a separate suit

against both the cities and the county to have the airport authority declared

illegal and prevent their land from being acquired for the airport by eminent

domain. The district court granted summary judgment in favor of the cities and

against the county and landowners. This consolidated appeal follows.

                                            I.

      The complicated procedural history of this case begins a decade ago, but

the material facts are not in dispute. In 2012, the cities of Oskaloosa and Pella

(Cities) along with Mahaska County (County) entered into an agreement to create

the South Central Regional Airport Agency (SCRAA). Oskaloosa is located in

Mahaska County, while Pella is located in neighboring Marion County. Both

cities currently operate their own municipal airports that have become

inadequate for their communities’ needs, so a new regional airport to be built

and operated by the SCRAA and located in rural Mahaska County, midway

between the Cities, was deemed the preferred solution.

      The SCRAA was established pursuant to a joint powers agreement

authorized by Iowa Code chapter 28E. That agreement is referred to throughout
                                        5


this opinion as the “28E Agreement.” Iowa Code chapter 28E allows state

agencies (including local units of government) “to provide joint services and

facilities with other agencies and to cooperate in other ways of mutual

advantage.” Iowa Code § 28E.1 (2017). The stated purpose of the 28E Agreement

is to provide for the “joint acquisition, construction, equipping, use and

operation” of the new regional airport. The SCRAA is governed by a six-member

board of directors. Three members are appointed by Pella, two members are

appointed by Oskaloosa, and one member is appointed by Mahaska County.

Under the 28E Agreement, any costs to construct the airport that are not

otherwise funded by the federal government are to be split evenly between the

Cities. The County is not responsible for financing construction of the airport.

      The Cities explicitly assert that the County’s participation in the SCRAA is

necessary for the success of the enterprise. This is because, according to the

Cities, they lack the governmental powers necessary to build the airport on their

own. The Cities state that to successfully build the airport, they must rely on the

County’s “regulatory and legislative authority over . . . zoning, road relocations,

and issuing building permits,” as well as the County’s power of eminent domain

over land in unincorporated Mahaska County where the airport is to be located.

To that end, Article X, section 1 of the 28E Agreement allows the SCRAA to either

“bring an action in eminent domain in its own name” or to “request a Party to

bring such action, which the Party shall then do.” Article XII, section 1 of the

28E Agreement requires each party to “cooperate in good faith” with the SCRAA

board and the other parties and requires each party to “use its best efforts to
                                         6


carry out the provisions” of the 28E Agreement. The same provision says the

Cities and the County must work “in good faith to resolve road relocations which

may be required.”

      In another key provision, Article XI of the 28E Agreement says that a party

may not amend or terminate the Agreement without “the approval of the

governing Boards of each Party.” This means a party may not unilaterally

withdraw from the SCRAA. Absent the consent of the Cities, the County must

remain a party “for the life of the Airport Facility.” Michael Schrock, Jr.,

Oskaloosa’s city manager, testified that the parties’ goal in drafting this provision

was “to create a binding and long-lasting agreement that could withstand

political changes within the communities.” When asked, Schrock agreed that the

parties’ intent was to create an entity to govern the airport that would have

“certainty and some binding nature for future governmental bodies.” The Federal

Aviation Administration (FAA) apparently required such certainty as to the

long-term cohesiveness and viability of the SCRAA before it would consider

funding the project. An FAA representative wrote to Schrock in 2013 that it was

“not prudent” for the agency to fund an airport project unless it was “assured

that the sponsor has the means and ability to see a project to completion.”

      Despite initially agreeing to the terms of the 28E Agreement, the County’s

participation in the SCRAA proved controversial among members of the public.

In 2013, the County’s board of supervisors passed a resolution that sought to

strike the portion of Article X, section 1 of 28E Agreement that permits the

SCRAA to either “bring an action in eminent domain in its own name or . . .
                                        7


request a Party to bring such action, which the Party shall then do.” The

proposed amendment would still have allowed the SCRAA to acquire property by

means other than eminent domain. After reviewing the proposed amendment, an

FAA representative stated it was “unlikely that a new airport could be

constructed without the use of eminent domain.” Neither the city councils of

Oskaloosa nor Pella approved of the amendment, so it was not incorporated into

the 28E Agreement.

      Also in 2013, the SCRAA board approved a site for the airport known as

“Site A.” Site A is located in unincorporated Mahaska County, northwest of the

city of Oskaloosa. The site plan called for the airport’s primary runway to extend

through an existing road, 220th Street. A Mahaska County engineer wrote to the

SCRAA board in 2013, stating the County would disconnect 220th Street to

accommodate construction of the airport, pending favorable environmental

reviews. A group of landowners at the proposed site formed an unincorporated

nonprofit organization, known as “Site A Landowners” (Landowners), which

opposed the airport project. The Landowners contended that Site A was located

on “prime farmland” and argued the proposed airport site should be rejected on

this basis. Despite this opposition, the SCRAA acquired a parcel of land within

Site A using eminent domain in 2020.

      A new slate of county supervisors who opposed the airport project and the

County’s involvement in the SCRAA took office in 2017. In January and again in

June of 2017, the board of supervisors voted to amend the 28E Agreement to
                                         8


remove the County as a party. Since neither Oskaloosa nor Pella agreed to the

proposed amendments, they failed according to the terms of the 28E Agreement.

      The Cities filed suit against the County in response to the County’s

attempts to withdraw from the 28E Agreement. The Cities’ complaint sought

declaratory judgment that the 28E Agreement was valid and enforceable and

sought specific performance of the County’s obligations under the Agreement.

The County answered the Cities’ claims and asserted various affirmative

defenses, including that the County’s entry into the 28E Agreement violated the

Iowa Constitution. The County also brought a counterclaim alleging the Cities

breached the 28E Agreement by requiring the County to close 220th Street. The

County contended this violated the portion of the 28E Agreement that requires

the Cities to “work with Mahaska County in good faith to resolve road relocations”

since closing a street is different from relocating it. (Emphasis added.)

      The district court granted the Cities’ motion for summary judgment on its

claims against the County. The court found the 28E Agreement was valid and

binding on the County, and it held the Cities could pursue the remedies provided

in the Agreement, including specific performance of the County’s obligations.

However, the district court denied the Cities’ motion for summary judgment on

the County’s breach of contract counterclaim, finding that questions of fact made

summary judgment inappropriate. The County appealed the Cities’ summary

judgment win to this court, but we denied the appeal as interlocutory since the

counterclaim remained pending.
                                        9


      After the Cities’ motion for summary judgment was granted and while the

case was still pending in the district court, the Cities filed a motion for change

of venue pursuant to Iowa Rule of Civil Procedure 1.801(1). That rule allows a

party to request a change of venue if “the county where the case would be tried

is a party, the motion is by an adverse party, the issue is triable by a jury, and

a jury has been demanded.” Id. Because the suit was being heard in the district

court for Mahaska County, and because the County’s counterclaim included a

demand for a jury trial, the motion was granted and venue was transferred to

Washington County.

      After the change of venue, the Cities filed a second motion for summary

judgment. The Cities sought a more definitive ruling on the prior order for

specific performance against the County. The district court modified the prior

order so that specific performance was granted only with respect to the portions

of the 28E Agreement which the County was already found to have breached.

The district court ordered the County to “abide by the amendment and

termination provision of the 28E [A]greement” (meaning the County could not

seek to unilaterally withdraw from the SCRAA) and to “allow its SCRAA

representative [to] attend and participate in good faith in the SCRAA meetings as

needed.” The Cities also sought, for a second time, summary judgment on the

County’s breach of contract counterclaim. The district court denied summary

judgment on the counterclaim, again finding that material issues of fact existed

regarding the relocation of 220th Street.
                                              10


       The case proceeded to discovery. In 2020, the County asked the district

court to reconsider its prior grant of summary judgment in favor of the Cities

and declare the 28E Agreement void based on newly-raised legal arguments. The

district court declined the County’s request. The County and the Cities then

jointly moved to dismiss the County’s breach of contract counterclaim without

prejudice in order to render the dispute final and appealable. The district court

granted the joint motion and the County timely appealed the grants of summary

judgment in favor of the Cities to this court.1

       The Site A Landowners at first attempted to intervene in the lawsuit

between the Cities and the County. The district court for Mahaska County denied

the Landowners’ motion to intervene, finding their interests were too speculative

and could instead be adequately argued and protected by the County. After the

case was transferred and the district court for Washington County granted the

Cities’ second motion for summary judgment against the County, the

Landowners filed a separate lawsuit in Mahaska County that named both the

Cities and the County as defendants. In their lawsuit, the Landowners sought a

judgment declaring that the 28E Agreement was illegal and an injunction against

the SCRAA to prevent it from acquiring land at Site A via eminent domain. While

the County was nominally a defendant in the Landowners’ lawsuit, it supported

the Landowners’ position and filed a cross-claim against the Cities, arguing the




       1The Cities have nonetheless cross-appealed the district court’s order denying summary

judgment on the County’s counterclaim for breach of contract. Our decision in this case makes
it unnecessary to consider whether we have jurisdiction to consider the Cities’ cross-appeal and
whether the cross-appeal has merit.
                                       11


28E Agreement was unconstitutional, ultra vires, an unlawful delegation of the

County’s powers, and in violation of public policy.

      The parties submitted cross-motions for summary judgment in the

Landowners lawsuit. The district court issued an omnibus ruling on these

motions. First, the court held the Landowners lacked standing to bring the suit

because, in the court’s view, the decision whether to locate the airport at Site A

had not been finalized. Accordingly, the court held the Landowners’ injuries were

too speculative to give them standing and granted the Cities’ motion for summary

judgment. Second, the district court held the earlier rulings granting summary

judgment to the Cities in their lawsuit against the County were preclusive on the

issue of the validity of the 28E Agreement. The court accordingly granted the

Cities’ motion for summary judgment on the County’s cross-claim.

      The Landowners asked the district court to reconsider its ruling, which

the district court declined to do. The Landowners and County both timely

appealed the district court’s grant of summary judgment in favor of the Cities in

the Landowners’ lawsuit. The appeals in the Landowners’ lawsuit were

consolidated with the County’s appeal in the Cities lawsuit, and we retained the

consolidated appeal.

                                       II.

      “Summary judgment is properly granted when there is no genuine issue of

material fact and the moving party is entitled to judgment as a matter of law.”

McQuistion v. City of Clinton, 872 N.W.2d 817, 822 (Iowa 2015). The parties agree

that there are no material facts in dispute in this case. “Because the facts are
                                       12


not in dispute, the question we must resolve is whether the district court

correctly applied the law to the facts.” First State Bank v. Clark, 635 N.W.2d 29,

30 (Iowa 2001). “[A] party faced with a motion for summary judgment can rely

upon the district court to correctly apply the law and deny summary judgment

when the moving party fails to establish it is entitled to judgment as a matter of

law.” Otterberg v. Farm Bureau Mut. Ins., 696 N.W.2d 24, 27–28 (Iowa 2005).

      We typically review summary judgment rulings for correction of legal error.

Little v. Davis, 974 N.W.2d 70, 73 (Iowa 2022). In this case, some of the

assignments of error also raise constitutional issues. “We review the legal issues

necessary for resolution of the constitutional claims presented within the context

of the summary judgment proceeding de novo.” Varnum v. Brien, 763 N.W.2d

862, 874 (Iowa 2009).

                                            III.

      In this case, the appellants raise both statutory and constitutional issues.

“Ordinarily, we look to statutory issues first in order to avoid unnecessary

constitutional questions.” Simmons v. State Pub. Def., 791 N.W.2d 69, 73–74

(Iowa 2010). Accordingly, we first consider whether the establishment of a joint

airport authority in the manner the County and Cities did in this case violates

the provisions of the Iowa Code related to county home rule and joint airport

authorities.

      In Iowa, “Counties or joint county-municipal corporation governments are

granted home rule power and authority, not inconsistent with the laws of the

general assembly, to determine their local affairs and government . . . .” Iowa
                                        13


Const. art. III, § 39A. We have described the home rule power of counties as

“broad”:

             Under our form of government in Iowa, counties are
      empowered to perform any function to ‘protect and preserve the
      rights, privileges, and property of the county or of its residents, and
      to preserve and improve the peace, safety, health, welfare, comfort,
      and convenience of its residents’ except as limited by the
      constitution or a statute.

Warren Cnty. Bd. of Health v. Warren Cnty. Bd. of Supervisors, 654 N.W.2d 910,

913 (Iowa 2002) (quoting Iowa Code 331.301(1) (1999)). The legislature has set

forth the various home rule powers and duties of county governments in

chapter 331 of the Iowa Code. The home rule powers of each county are vested

in a county board of supervisors. Iowa Code § 331.301(2). The “[p]owers and

limitations relating to services” vested in each county’s board of supervisors are

listed in Iowa Code section 331.382. A county board of supervisors may exercise

the powers specified in Iowa Code section 331.382 “in accordance with the

sections designated, and may exercise these or similar powers under its home

rule powers or other provisions of law.” Id. § 331.382(1) (emphasis added).

      Two specific powers related to airports are enumerated in section 331.382

of the Code. Counties are specially permitted to exercise their home rule powers

to establish “an airport commission as provided in [chapter 330 of the Code].”

Id. § 331.382(1)(i). Alternatively, a county may create “an airport authority as

provided in chapter 330A [of the Code].” Id. § 331.382(1)(j).

      Chapters 330 and 330A represent two distinct mechanisms for the joint

creation of airport authorities by two or more units of local government. Under

chapter 330, political subdivisions can establish a “joint airport commission.” Id.
                                        14


§ 330.4. A joint airport commission can only be created after a vote of the citizens

of a political subdivision “as to whether the management and control of the

airport shall be placed in an airport commission.” Id. § 330.17(1). Should a

majority of voters assent, the governing body of the municipality must appoint a

three- or five-member commission to govern the airport. Id. §§ 330.17(1), .20. A

joint airport commission can only be dissolved by another vote of the public. Id.

§ 330.17(2).

      Chapter 330A is an alternative mechanism that allows local governments

to jointly create an “airport authority.” A local government may participate in the

creation of an airport authority by first adopting a resolution and holding a

public hearing on the matter. Id. § 330A.6. The governing board of the

municipality can then enact an ordinance to create the airport authority. Id.

While a municipality can create or join a chapter 330A authority without first

holding a public vote, a municipality is also allowed to freely withdraw from an

authority by again passing a resolution, holding a hearing, and enacting an

ordinance on withdrawal. Id. § 330A.7. A chapter 330A airport authority must

be governed by either a three- or five-member appointed board. Id. § 330A.5.

      There is no question that the SCRAA was not established pursuant to

either chapter 330 or chapter 330A. The County contends section 331.382 of the

Code permits a county to participate in a joint airport project only if it complies

with the provisions of either chapter 330 or chapter 330A. The Cities counter

that chapters 330 and 330A represent two nonexclusive mechanisms for creating

a joint airport authority and that nothing in the county home rule statute
                                       15


prohibits a county from participating in some alternative form of joint airport

authority. To resolve this question, we must interpret the various statutes at

play. Statutory interpretation “begins with the language of the statute at issue.”

State v. Doe, 943 N.W.2d 608, 610 (Iowa 2020). “Using traditional interpretive

tools, we seek to determine the ordinary and fair meaning of the statutory

language at issue.” Id. “In determining the ordinary and fair meaning of the

statutory language at issue, we take into consideration the language’s

relationship to other provisions of the same statute and other provisions of

related statutes.” Id.

      First, we must determine whether anything in the text of Iowa Code

chapter 331 (the chapter regarding county home rule) prohibits a county from

participating in a joint airport authority formed in some manner other than

chapters 330 or 330A. We hold that it does not. Iowa Code section 331.382 lists

specific powers a county “may exercise” but allows a county to “exercise these or

similar powers under its home rule powers or other provisions of law.” Iowa Code

§ 331.382(1) (emphases added). This language unambiguously indicates that the

powers related to airports in section 331.382 are nonexclusive. While a county

may establish a joint airport authority under either chapters 330 or 330A, it may

also exercise “similar powers under its home rule powers or other provisions of

law.” Id. There is no doubt that creating an airport is part of a county’s general

home rule powers, and the parties do not contend otherwise. See id.

§ 331.301(1), (4) (permitting a county to “exercise any power and perform any

function” so long as doing so is not “irreconcilable with . . . state law”). And
                                       16


counties are further permitted to exercise their powers “jointly with other

political subdivisions . . . in accordance with chapter 28E.” Id. § 331.304(1). No

provision in chapter 331 makes chapters 330 and 330A the exclusive

mechanisms for a county to form a joint airport authority with other local

governments.

      Next, we must determine whether anything in the text of Iowa Code

chapters 330 or 330A makes those chapters the exclusive mechanisms whereby

a county may participate in a joint airport authority. We again hold that neither

chapter includes such a restriction. As to chapter 330, the County points to

language stating that political subdivisions “may provide for the creation and

establishment of a joint airport commission which, when so created or

established, shall function in accordance with the provisions” of chapter 330. Id.

§ 330.4. We interpret this language to mean that if a county chooses to create a

joint airport commission, then it must comply with the provisions of chapter 330.

It does not suggest that a chapter 330 joint airport commission is the only

mechanism for the joint creation of an airport by a county. The plain language

of chapter 330 does not preempt or prohibit a county from creating a joint airport

authority in some other form.

      With respect to chapter 330A, the County argues that the following

language requires that any joint airport authority other than a joint airport

commission created pursuant to chapter 330 must comply with the provisions

of chapter 330A:
                                        17


             The powers conferred by this chapter shall be in addition and
      supplemental to any other law and this chapter shall not be
      construed so as to repeal any other law, except to the extent of any
      conflict between the provisions of this chapter and the provisions of
      any other law, in which event the provisions of this chapter shall be
      controlling and shall, to the extent of any such conflict, supersede
      the provisions of any other law. This chapter is intended to and shall
      provide an alternative and complete method for the exercise of
      the powers granted by this chapter . . . .

Id. § 330A.17 (emphasis added). We disagree with the County’s reading of the

statute. Chapter 330A is “an alternative and complete method for the exercise of

the powers” to establish a joint airport authority. Id. “The pertinent dictionary

definition of ‘alternative’ is ‘[a]llowing or necessitating a choice between two or

more things.’ ” Clean Wis., Inc. v. Pub. Serv. Comm’n of Wis., 700 N.W.2d 768,

802 (Wis. 2005) (alteration in original) (quoting The American Heritage Dictionary

of the English Language 55 (3d ed. 1992)). Applying this ordinary definition of

the word “alternative,” we interpret chapter 330A to be one method a county may

choose to utilize in creating or establishing a joint airport authority, not the

exclusive mechanism for doing so. The plain language of chapter 330A explicitly

does not prevent a municipality from establishing a joint airport authority in

some other form, including pursuant to an otherwise valid agreement under

chapter 28E.

      The County argues that a 28E agreement “must be tethered to, and bound

by, an underlying substantive statute.” (Emphasis omitted). The County asserts

that allowing local governments to establish airports pursuant to 28E

agreements in a manner other than as prescribed in chapters 330 or 330A would

constitute a “blank check” and permit municipalities to ignore underlying
                                        18


statutory restrictions on their powers. The County points for support to this

court’s decision in Barnes v. Department of Housing & Urban Development,

341 N.W.2d 766 (Iowa 1983). Barnes concerned a housing authority in the City

of Hampton formed jointly with other local governments under chapter 28E that

sought to build a low-income housing project. Id. at 766–67. Pursuant to statute,

a municipality or a housing authority could not build a housing project unless

it first received “majority approval from the local governing body.” Id. at 767

(quoting Iowa Code § 403A.5 (1983)). The housing authority contended that the

City of Hampton had delegated its power to approve housing projects to the

housing authority as part of the 28E agreement that created the authority. Id. at

768. We rejected this argument, holding that since the city itself lacked the power

to proceed with a housing project absent approval of its city council, it could not

delegate that power to a housing authority created pursuant to chapter 28E. Id.

As we stated, no “independent powers aris[e] under Chapter 28E” because a

chapter 28E entity is “a joint exercise of powers already vested in the members.”

Id.

      Barnes does not support the County’s assertion. It is true that chapter

28E allows for the joint exercise of powers “already vested” in the cooperating

entities and does not confer additional powers on those entities. Id.; see

Goreham v. Des Moines Metro. Area Solid Waste Agency, 179 N.W.2d 449, 455–

56 (Iowa 1970). However, counties already possess the power to establish

airports under their home rule authority. See Iowa Code § 331.301(1), (4). Since

counties possess the authority to establish airports, they may also exercise that
                                            19


power jointly with other entities pursuant to a 28E agreement. See id.

§ 331.304(1). While any such joint airport authority must adhere to various

constitutional strictures (as we discuss in the next part of this opinion), there is

nothing in the statute forbidding a county from entering into a 28E agreement

with other municipalities to create a joint airport authority. This is true even if

the county does so outside the requirements of chapters 330 or 330A.

                                            IV.

       We next address the County’s arguments attacking the constitutionality of

the County’s entry into the 28E Agreement. The County raises several

constitutional bases to invalidate the 28E Agreement, but we find two of its

contentions to be dispositive. First, we agree with the County that the 28E

Agreement unlawfully binds the County’s board of supervisors to the decisions

of an earlier-elected board regarding the exercise of governmental functions.

Second, we agree that the 28E Agreement unlawfully restricts the County from

terminating its delegation of powers to the SCRAA. The Landowners raise similar

challenges, and they further assert that the 28E Agreement is constitutionally

infirm because it lasts for an indefinite term and because it violates the

Landowners’ right to equal protection of laws. Because we find the issues raised

by the County are dispositive of both appeals, we need not consider these

additional arguments raised by the Landowners.2

                                             A.



       2The issue of the Landowners’ standing to challenge the 28E Agreement was also raised
and decided in the district court, but we likewise need not address it here.
                                         20


      Article XI of the 28E Agreement prohibits any amendment or termination

of the Agreement without the unanimous consent of all parties. The effect of this

provision is that the County is inextricably bound to the SCRAA for the life of the

agency and is bound by the 28E Agreement to exercise its legislative functions

(such as its powers over zoning, road relocations, eminent domain, and issuing

building permits) for an indefinite period, even if a new slate of supervisors is

elected in the interim. We agree with the County that this results in one board

of supervisors unconstitutionally binding a future board of supervisors in its

exercise of legislative powers.

      “[I]n legislative matters a municipality may not bind its successors.”

Neuzil v. City of Iowa City, 451 N.W.2d 159, 165 (Iowa 1990). We have previously

explained the rationale for this rule:

      The members of its legislative body are trustees for the public, and
      the nature and limited tenure of their office impress the ordinances
      enacted by them with liability to change. One council may not by an
      ordinance bind itself or its successors so as to prevent free
      legislation in matters of municipal government.

Hanna v. Rathje, 171 N.W.2d 876, 880 (Iowa 1969) (quoting Eugene McQuillin,

The Law of Municipal Corporations § 21.10 (1969)). We have stated this is a

constitutional rule: the legislature derives its power from article III, section 1 of

the Iowa Constitution, and the power of a legislative body to exercise its

legislative functions cannot be abridged by either another branch of government

or by an earlier-elected body of the same branch. See Bd. of Ed. In & For Del.

Cnty. v. Bremen Twp. Rural Indep. Sch. Dist. of Del. Cnty., 148 N.W.2d 419, 424

(Iowa 1967); Iowa-Neb. Light & Power Co. v. City of Villisca, 261 N.W. 423, 429
                                        21


(Iowa 1935); State v. Exec. Council of Iowa, 223 N.W. 737, 740 (Iowa 1929);

State v. Platner, 43 Iowa 140, 141 (1876). This rule applies to the general

assembly and “to boards or other groups properly delegated legislative

authority,” including a county board of supervisors. Bd. of Ed. in & For Del. Cnty.,

148 N.W.2d at 424; see Marco Dev. Corp. v. City of Cedar Falls, 473 N.W.2d 41,

44 (Iowa 1991) (“[A]uthority to bind successive legislative bodies could not be

granted by the legislature, which itself is prohibited from doing so.”); Thomas M.

Cooley, A Treatise on the Constitutional Limitations Which Rest Upon the

Legislative Power of the States of the American Union 206 (1st ed. 1868) (“Equally

incumbent upon the State legislature and these municipal bodies is the

restriction that they shall adopt no irrepealable legislation. No legislative body

can so part with its powers by any proceeding as not to be able to continue the

exercise of them.”).

      The rule against one legislative body binding successive legislative bodies

is concerned with “governmental” as opposed to “proprietary” functions. Marco

Dev. Corp., 473 N.W.2d at 42; see Iowa-Neb. Light & Power Co., 261 N.W. at 429

(“[I]n the instant case there is no constitutional provision prohibiting the

Legislature from empowering one city council from making a contract binding

upon future councils.”). The precise contours of each function may require

elucidation in a particular case. See Marco Dev. Corp., 473 N.W.2d at 43 (stating

the distinction between governmental and proprietary functions is “often

difficult” because there are “municipal activities which possess features of both”);

see also Jayhawk Racing Props., LLC v. City of Topeka, 484 P.3d 250, 259–60
                                        22


(Kan. 2021) (Stegall, J, concurring) (discussing difficulties in applying the

governmental-proprietary distinction). However, our precedents make clear that

the municipal activities at issue in this dispute—decisions over zoning, road

relocations, eminent domain, and issuing building permits—are unambiguously

core governmental functions, not merely proprietary functions. Residential &

Agric. Advisory Comm., LLC v. Dyersville City Council, 888 N.W.2d 24, 40 (Iowa

2016) (“[Z]oning determinations are a legislative function of a city council or

board of supervisors.”); Oakes Constr. Co. v. City of Iowa City, 304 N.W.2d 797,

808 (Iowa 1981) (en banc) (“[C]ounty supervisors have broad discretion of a

legislative nature to determine whether a street or road shall or shall not be

established, initially or by extension . . . .”); Ermels v. City of Webster City, 71

N.W.2d 911, 913 (Iowa 1955) (“The question whether a municipal airport should

be enlarged by the taking of private property by eminent domain was a matter

for the exclusive determination of the City Council in its legislative capacity

. . . .”); Rehmann v. City of Des Moines, 215 N.W. 957, 959 (Iowa 1927) (“The

exercise of the power to grant or refuse the license to erect a building was a

governmental function.” (quoting Clinard v. City of Winston–Salem, 91 S.E. 1039,

1040 (N.C. 1917))).

      By entering into the 28E Agreement in 2012, the Mahaska County Board

of Supervisors bound future boards to a particular course of legislative action in

violation of the Iowa Constitution. Specifically, Article X, section 1 of the 28E

Agreement allows the SCRAA to either “bring an action in eminent domain in its

own name” or to “request a Party to bring” an eminent domain action, “which
                                          23


the Party shall then do.” Article XII, section 1 requires the County and Cities to

work “in good faith to resolve road relocations which may be required” and

requires each party to “use its best efforts to carry out the provisions” of the 28E

Agreement. Thus, to remain in compliance with the 28E Agreement, the County

must cede or subserve its legislative decision-making to the SCRAA. Since the

County cannot amend or terminate the 28E Agreement without the consent of

both Cities, it is functionally bound to adhere to this cession of its core legislative

functions for an indefinite period. The actions of an earlier-elected board of

supervisors bound a later-elected board so as to prevent the later-elected board

in the free exercise of its governmental functions. We hold such actions by the

earlier-elected board violated the Iowa Constitution.

      The Cities contend the 28E Agreement does not unconstitutionally bind

later-elected boards of supervisors but merely “delegates” the authority to

“change outcomes or undo decisions” regarding the exercise of core

governmental functions to the SCRAA itself. The Cities point to Iowa Code

section 28E.7, which says that while nothing in chapter 28E “shall relieve any

public agency of any obligation or responsibility imposed upon it by law,” such

obligations or responsibilities can be performed by a chapter 28E joint entity

rather than by the public agency itself. Under the Cities’ interpretation,

section 28E.7 allows the County to delegate to the SCRAA the ability to undo an

earlier action by the county board of supervisors. The Cities also point to Iowa

Code section 28E.14, which states, “Any contract or agreement authorized by

[chapter 28E] shall not be limited as to period of existence, except as may be
                                         24


limited by the agreement or contract itself.” According to the Cities, this provision

allows local governments to enter into 28E agreements of unlimited duration,

including agreements to delegate governmental functions. This allows 28E

entities to be “durable,” according to the Cities.

      The Cities’ arguments are unpersuasive. The rule that one county board

of supervisors cannot bind a later board in the exercise of its governmental

functions is a constitutional one. It is axiomatic that the legislature cannot pass

a statute to override a constitutional command. See, e.g., Carroll v. City of Cedar

Falls, 261 N.W. 652, 654 (Iowa 1935) (“The Legislature is not prevented from

adopting any law it sees fit, unless it is clearly prohibited by some plain provision

of the Constitution.” (emphasis added)). The Cities’ contention that the Mahaska

County Board of Supervisors can simply delegate to a regional airport authority

its core governmental functions and its power to undo that delegation is contrary

to our constitutional order. It still deprives a later-elected board of the ability to

change or undo those earlier decisions. Even if the Cities’ strained interpretation

of chapter 28E did authorize such an extensive delegation of governmental

power, the statute cannot overcome the constitutional rule prohibiting earlier

legislatures from binding later-elected legislatures.

      Taken to its logical conclusion, the Cities’ interpretation of chapter 28E

would allow any county to enter into a 28E agreement to permanently delegate

its governmental functions (and its ability to undo that earlier delegation) to

another county. In fact, the Cities conceded this very point during oral argument

in this case. This view would render the voters of Mahaska County like
                                        25


permanent passengers aboard RMS Titanic, without the ability to steer their ship

around new obstacles as they arise. The better view, advanced by appellants, is

that the voters of the County, through their elected board of supervisors, are

captains of their own ship, not bound permanently to a particular course by an

earlier vote of their county supervisors.

                                             B.

      The County’s entry into the 28E Agreement was also unlawful for a related

reason: because Article XI of the Agreement prevents the County from exiting the

SCRAA in the same manner as it entered, it unlawfully restricts the County’s

ability to end its delegation of powers to the SCRAA. In this case, the County

entered the 28E Agreement and agreed to participate in the SCRAA after a

majority vote of its board of supervisors. But as noted, the process for

terminating the 28E Agreement and withdrawing from the SCRAA is far more

onerous since it requires the consent of both Cities. The County argues this

violates our precedent regarding delegation of a municipality’s legislative power,

and we agree.

      In this case, the County delegated to the SCRAA several governmental

powers, including those over zoning, road relocations, eminent domain, and

issuing building permits. The parties have argued about the extent to which each

of these delegations was lawful, but we need not reach that question because if

a local government delegates its governmental functions to another entity, it

must be “free to revoke or change [the] delegation of power,” and this revocation

or change “must be done by the same type of procedures that created the
                                       26


delegation.” Warren Cnty. Bd. of Health, 654 N.W.2d at 915; see also GTE Int’l

Inc. v. Hunter, 649 F. Supp. 139, 147 (D.P.R. 1986) (stating an agency may

delegate its powers via regulation and “is free to change its regulations with the

proper procedures if it wishes to do so”). The County is not able to revoke its

delegation of powers in this case by the same procedures that created the

delegation because a majority vote of the board of supervisors is insufficient to

effect the revocation. The 28E Agreement is therefore unlawful to the extent it

does not include symmetrical procedures to delegate and revoke the delegation

of the County’s governmental powers.

                                            C.

      “A fundamental requirement for the enforcement of a municipal contract

is that the municipality must have exercised its authority to enter into the

contract within the scope of the powers conferred by statute. If a municipality

fails to appropriately exercise its authority or comply with statutory procedures,

the contract is void.” Miller v. Marshall Cnty., 641 N.W.2d 742, 750–51 (Iowa

2002) (citations omitted); see City of Humboldt v. Knight, 120 N.W.2d 457, 460

(Iowa 1963). We hold that Mahaska County exceeded its constitutional authority

by entering into the 28E Agreement to the extent the Agreement binds future

boards of supervisors in the free exercise of their governmental powers and to

the extent it prevents the County from terminating its participation in the SCRAA

in the same manner as it commenced participation. The district court erred in

granting the Cities’ motion for summary judgment and declaring the 28E
                                        27


Agreement to be valid and ordering specific performance by the County of its

obligations under the 28E Agreement.

                                             V.

      We must determine the proper remedy. In this case, both of the

constitutional infirmities that we have identified stem from Article XI of the 28E

Agreement, which prohibits the County from amending or terminating the

Agreement without the unanimous consent of the Cities. Article XV of the 28E

Agreement includes a severability provision, stating that if a court holds any

provision of the Agreement to be invalid, the invalid provision “shall not affect

the other provisions of [the] Agreement which can be given effect without the

provision determined to be invalid.” The severability of contractual provisions

“depends on the parties’ intent,” which is “determined ‘from the language the

parties have used and the subject matter of the contract.’ ” Equity Control

Assocs., Ltd. v. Root, 638 N.W.2d 664, 671 (Iowa 2001) (quoting In re Est. of

Claussen, 482 N.W.2d 381, 383 (Iowa 1992)). The severability provision in the

28E Agreement plainly indicates the parties intended that any invalid portion of

the Agreement be severed from the remainder of the Agreement. There is no

reason in this case that this severability provision should not be given effect, or

that it does not specifically permit severance of Article XI of the Agreement. We

therefore declare that Article XI of the 28E Agreement is invalid and sever it from

the remainder of the Agreement. Mahaska County may, consistent with this

opinion, choose to withdraw from the 28E Agreement by a valid vote of its board

of supervisors.
                                       28


                                            VI.

      For the foregoing reasons, we reverse the district court’s grant of summary

judgment in favor of the cities of Pella and Oskaloosa and remand this matter

for entry of judgment consistent with this opinion.

      REVERSED AND REMANDED.

      All participating justices join this opinion. Appel, J., files a concurrence.

Mansfield and McDermott, JJ., take no part.
                                     29


                  #20–1323, Site A Landowners v. S. Cent. Reg’l Airport Agency

APPEL, Justice (concurrence).

      I concur in the majority opinion. I write separately to emphasize that

nothing in the majority opinion addresses the important question of whether a

municipality or local government entity may delegate its regulatory or eminent

domain power to a third party.